DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, Maryland 21244-1850
Centers for Medicaid and State Operations
SHO #06-006
October 17, 2006
Dear State Children’s Health Insurance Program Director:
As you are aware, the State Children’s Health Insurance Program (SCHIP) regulations (42 CFR 457.740) require States to
report statistical enrollment data for all individuals enrolled in programs that receive Title XXI funds. The purpose of this
letter is to remind States of the importance of the timely submission of enrollment data for children in SCHIP State plans,
as well as children and adults with Title XXI funding covered in Section 1115 demonstrations. This letter also highlights
the process for States to adhere to this requirement.
States are required to submit quarterly and annual enrollment data into the Internet-based SCHIP Statistical Enrollment
Data System (SEDS) which is accessed via our website at http://63.148.94.170/mbescbes\. States complete different types
of enrollment forms in SEDS depending upon whether children are covered through a separate SCHIP or a Medicaid
expansion program. States with separate child health programs must submit data on the CMS-21E Form and States with
SCHIP Medicaid expansion programs must submit data on the CMS-64.21E Form.
In addition to enrollment data provided for children covered in the SCHIP State plan, States with approved Section 1115
SCHIP demonstrations must submit enrollment data on a timely basis into SEDS by the type of demonstration population
(i.e., pregnant women, parents, childless adults) on the CMS-21 Waiver Form. States with an approved Employee
Sponsored Insurance (ESI) program under the SCHIP State plan must also complete the CMS-21E1 Informational Form
and States with an approved 1115 demonstration ESI component must complete the CMS-21 Waiver Informational Form.
States are required to submit data into SEDS within 30 days after the end of a quarter and year on a Federal Fiscal Year
(FFY) basis. Data is due as follows:
• Quarter 1 - January 30;
• Quarter 2 - April 30;
• Quarter 3 - July 30; and
• Quarter 4 - October 30.
For example, the FFY 2006 fourth quarter enrollment data and 2006 annual enrollment data are both due on October 30,
2006.
All forms collect the following information for each quarter of the Federal Fiscal Year:
1. Unduplicated number of ever enrolled during quarter;
2. Unduplicated number of new enrollees during quarter;
3. Unduplicated number of disenrollees during quarter;
4. Number of member months enrollment during quarter;
5. Average number of months enrolled during quarter;
6. Number enrolled on last day of the quarter (point-in-time); and
7. Unduplicated number enrolled during the Federal Fiscal Year (fourth quarter only).
Should you have any questions regarding the submission of enrollment data into SEDS for populations covered through
Title XXI funds, please contact Ms. Kathleen Farrell, Director, Division of State Children’s Health Insurance, Family and
Children’s Health Programs Group at (410) 786-1236.
Sincerely,
/s/
Dennis G. Smith
Director

Enclosure
cc:
CMS Regional Administrators
CMS Associate Regional Administrators for Medicaid and State Operations
Martha Roherty, Director, Health Policy Unit, American Public Human Services Association
Joy Wilson, Director, Health Committee, National Conference of State Legislature
Matt Salo, Director of Health Legislation, National Governors Association
Jacalyn Bryan Carden, Director of Policy and Programs, Association of State and Territorial Health Officials
Christie Raniszewski Herrera, Director, Health and Human Services Task Force, American Legislative Exchange Council
Lynne Flynn, Director for Health Policy, Council of State Governments

